

116 HCON 65 IH: Supporting the clean vehicle emissions standards of the United States and defending the authority of States under the Clean Air Act to protect the people of those States from harmful air pollution.
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 65IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. DeSaulnier (for himself, Mr. Lowenthal, Mr. Huffman, Ms. Barragán, Ms. Lee of California, Mr. Blumenauer, Ms. Moore, Mrs. Davis of California, Mr. Garamendi, Mr. Cartwright, Mrs. Torres of California, Mr. Schiff, Mr. Rush, Ms. Gabbard, Mr. Panetta, Mr. Quigley, Mr. Cleaver, Mr. Pocan, Ms. Meng, Mr. Hastings, Mr. Higgins of New York, Mr. Ryan, Ms. Pingree, Mr. Sires, Mr. Engel, Ms. Hill of California, Mr. Nadler, Ms. Roybal-Allard, Ms. Shalala, Mr. Ted Lieu of California, Ms. Bonamici, Mr. Meeks, Ms. Norton, Mr. Perlmutter, Mr. Rouda, Mr. Welch, Ms. Brownley of California, Ms. Matsui, Ms. Judy Chu of California, Mr. Case, Mr. Levin of California, Ms. Jayapal, Ms. Sánchez, Mr. Costa, Ms. Eshoo, Mrs. Napolitano, Mr. Cisneros, Mr. Lipinski, Mr. Courtney, Ms. Clarke of New York, Mr. Thompson of California, Mr. Suozzi, Ms. Bass, Ms. Porter, Mr. Takano, Mr. Casten of Illinois, Mr. McNerney, Mr. Bera, Mr. Espaillat, Mr. Raskin, Mr. Khanna, Mr. Foster, Mr. Smith of Washington, Ms. Lofgren, Mr. Kennedy, Mr. Ruiz, Mr. Larson of Connecticut, Mr. Cox of California, Mr. Cárdenas, Mr. Serrano, Mr. Carbajal, Mr. Himes, Mr. Peters, Mr. Ruppersberger, Mr. Danny K. Davis of Illinois, Mr. Sherman, Mr. Correa, Mr. Gomez, Mr. Swalwell of California, Ms. Speier, Mr. Evans, and Mr. Scott of Virginia) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONSupporting the clean vehicle emissions standards of the United States and defending the authority
			 of States under the Clean Air Act to protect the people of those States
			 from harmful air pollution.
	
 Whereas Congress enacted the Clean Air Act (42 U.S.C. 7401 et seq.), which requires the Administrator of the Environmental Protection Agency to set standards controlling air pollutant emissions from motor vehicles to prevent the endangerment of public health and welfare;
 Whereas motor vehicle pollution contributes to serious health problems faced by the people of the United States, including—
 (1)asthma attacks; (2)heart attacks;
 (3)lung cancer; and (4)premature death;
 Whereas through climate change, greenhouse gas (referred to in this preamble as GHG) emissions from motor vehicles contribute to other health burdens, including— (1)worsened air pollution;
 (2)extreme heat; (3)increased spread of infectious diseases; and
 (4)exacerbated natural disasters; Whereas all people of the United States are vulnerable to the health impacts of GHGs, but many individuals and communities are at a greater risk of experiencing those impacts, including—
 (1)children; (2)the elderly;
 (3)individuals with lung and heart disease; (4)low-income communities; and
 (5)communities of color; Whereas recent reports from the Intergovernmental Panel on Climate Change and the United States Global Change Research Program affirm the need to mitigate climate change and its impacts;
 Whereas section 209 of the Clean Air Act (42 U.S.C. 7543) preserves the authority of the State of California to set vehicle emissions standards that, in the aggregate, are at least as protective of public health and welfare as applicable Federal vehicle emissions standards;
 Whereas section 177 of the Clean Air Act (42 U.S.C. 7507) allows States other than California to adopt the standards, which are, in the aggregate, at least as protective of public health and welfare as applicable Federal vehicle emissions standards, set by California in lieu of the Federal requirements;
 Whereas the Environmental Protection Agency (referred to in this preamble as the EPA) has authority under the Clean Air Act (42 U.S.C. 7401 et seq.) to regulate GHG emissions from vehicles;
 Whereas the States of California, Colorado, Connecticut, Delaware, Maine, Maryland, Massachusetts, New Jersey, New York, Oregon, Pennsylvania, Rhode Island, Vermont, and Washington have exercised the authority to adopt, pursuant to the rights of those States preserved under section 177 of the Clean Air Act (42 U.S.C. 7507), vehicle emissions standards adopted by California that are, in the aggregate, at least as protective of public health and welfare as the otherwise applicable standards set by the Federal Government;
 Whereas the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) and the Ten-in-Ten Fuel Economy Act (Public Law 110–140; 121 Stat. 1498) require the Secretary of Transportation to set maximum feasible corporate average fuel economy standards, with the ultimate goal of promoting energy savings and reducing oil consumption;
 Whereas the Federal Government, the State of California, and the automobile industry have agreed to a coordinated set of regulations, known as the One National Program, that—
 (1)aligns, as closely as possible, the model years 2012 and later Federal light-duty vehicle GHG emissions standards and fuel economy standards with the light-duty vehicle GHG emissions standards adopted by California; and
 (2)sets achievable standards for light-duty vehicle GHG emissions and fuel economy that increase in stringency through model year 2025;
 Whereas the EPA, the National Highway Traffic Safety Administration, and the California Air Resources Board have collaborated on an extensive analysis that clearly demonstrates that the Federal GHG emission standards and the Federal fuel economy standards adopted in 2012 for model years 2017–2025—
 (1)can be met with a wide range of technologies; (2)are expected to be met with advanced gasoline technologies; and
 (3)will accommodate contemporary consumer purchasing trends; Whereas, in January 2017, the Administrator of the EPA issued a final determination to maintain the existing GHG emissions standards for vehicles of model year 2022 through 2025, based on the extensive technical record showing that those standards are appropriate and achievable;
 Whereas the light-duty vehicle GHG emissions and fuel economy standards of the United States— (1)support more than 288,000 automobile manufacturing jobs across 1,200 facilities in the United States;
 (2)keep automobile companies in the United States globally competitive as other countries adopt strict clean vehicle emissions standards; and
 (3)protect consumers in the United States from dirtier and more costly technology; Whereas the transportation sector has surpassed the energy sector as the largest source of GHG emissions in the United States;
 Whereas the light-duty vehicle GHG emissions and fuel economy standards of the United States, if fully implemented through model year 2025, will—
 (1)reduce the consumption of oil in the United States by 2,400,000 barrels per day; (2)save consumers in the United States $130,000,000,000 at the gas pump by 2030; and
 (3)reduce GHG emissions in the United States by 470,000,000 metric tons by 2030; Whereas the light-duty vehicle GHG emissions and fuel economy standards of the United States protect low-income communities and communities of color from being disproportionately affected by public health and economic burdens; and
 Whereas 87 percent of people in the United States— (1)support maintaining strong clean vehicle emissions standards; and
 (2)want automakers to continue to improve fuel economy for all types of vehicles: Now, therefore, be it
	
 That Congress— (1)supports the existing set of regulations, known as the One National Program, which contains the goals of—
 (A)reducing greenhouse gas (referred to in this resolving clause as GHG) emissions and oil usage; (B)protecting national security; and
 (C)protecting human health and welfare; and (2)to meet those goals, supports policies that—
 (A)achieve maximum feasible reductions in oil use; (B)reduce GHG emissions from mobile sources;
 (C)recognize the rights and importance of States under cooperative federalism to choose to set and follow vehicle emissions standards under the Clean Air Act (42 U.S.C. 7401 et seq.) that are stronger than those set by the Federal Government; and
 (D)ensure that the President, the Secretary of Transportation, and the Administrator of the Environmental Protection Agency solicit input from State parties impacted by any changes to the existing GHG emissions standards for light-duty vehicles and the associated standards for corporate average fuel economy.
				